Citation Nr: 1418458	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to March 14, 2012, and after May 1, 2012, for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served in active military service for more than 20 years, separating from service in May 2008.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In a decision of March 2013, the RO assigned a temporary total (100 percent) evaluation during a period of hospitalization for the Veteran's service-connected right knee disorder, and a continued his 10 percent evaluation thereafter.  Because the Veteran's claim for an increased rating of the right knee has been continuously on appeal, the period on appeal covers a period during which a temporary total rating was in effect as well as periods of less than total ratings.  As a 100 percent rating is the highest rating available, the issue indicated above has been styled to reflect that only those periods during which a total rating was not in effect are on appeal to the Board.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within the Virtual VA system includes records of VA treatment, and these pertinent documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDING OF FACT

Prior to March 14, 2012 and since May 1, 2012, degenerative joint disease of the right knee has been productive of pain on motion, and functional limitation of motion to no less than 90 degrees of flexion; the Veteran's extension has not been functionally limited; he has not had any right knee ankylosis or meniscus problems; and he has not experienced any objective evidence of instability or subluxation.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee was not been met or more nearly approximated prior to March 14, 2012 or since May 1, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5010, 5256-5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Arthritis of the Right Knee

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran was previously awarded service connection and assigned an initial disability rating for right knee degenerative joint disease in a decision of June 2008.  An appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, during the pendency of the Veteran's appeal he underwent hospitalization and surgical intervention in March 2013, and was accordingly awarded a temporary total evaluation pursuant to pursuant to 38 C.F.R. § 4.30.  The foregoing consideration of the Veteran's right knee disability has been undertaken with the possibility of a staged rating in mind. 

In the March 2010 decision on appeal, the Veteran's 10 percent rating for his right knee was continued, as effective June 1, 2008.  He was subsequently awarded a temporary total evaluation, effective March 14, 2012 through April 30, 2012.  Effective May 1, 2012, the 10 percent evaluation of the Veteran's right knee disability was reinstated.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010-5260.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC is used for rating the Veteran's limitation of flexion of the knee, while DC 5010 represents traumatic arthritis, the underlying source of the disability.

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  As noted, under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, in this case, each of the Veteran's knees currently receives at least a 10 percent rating, and thus he already receives a minimum compensable rating for the right knee joint.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 without violating the prohibition of pyramiding of ratings.  38 C.F.R. § 4.14.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  

After reviewing the entire claims file, the Board finds that the Veteran's right knee disability has not warranted a schedular rating in excess of 10 percent for any period on appeal, other than that portion of the appeal period during which the Veteran has already been awarded a temporary total rating.
 
Turning to the Diagnostic Codes for rating the knee, Diagnostic Code 5256 is not applicable as there has been no suggestion of ankylosis in the Veteran's right knee during the course of his appeal.  The Veteran has consistently demonstrated significant range of motion, and the VA examiner specifically found no ankylosis at the 2009 VA examination.

Diagnostic Code 5257 contemplates recurrent subluxation or lateral instability of a knee.  Here, the evidence of record has not shown the presence of right knee instability.  

For example, at the Veteran's May 2008 VA examination, the there was no evidence of laxity in the right knee.  Lachman's test was normal; McMurray's sign was negative; and a Drawer test was negative.

Similarly, at his VA examination in October 2009, varus/valgus medial collateral and lateral collateral ligaments were normal; his anterior and posterior cruciate ligaments were normal, and McMurray's test was negative.  The examiner stated that no instability was found on examination.

In June 2010, the Veteran did try hinged knee braces on both knees, but even then it was specifically noted that the Veteran had not experienced any symptoms of instability.  At a VA examination several years later in July 2013, no instability was found on objective testing.  Specifically, the examiner found that Lachman's test of anterior instability was normal; posterior drawer test was normal; medial-lateral instability testing was normal; and there was no evidence or history of subluxation or dislocation of the Veteran's patella.

VA treatment records have been reviewed, but there is no suggestion of right knee instability, beyond what was described above.  As such, a compensable rating based on right knee instability is not warranted.

Under Diagnostic Code 5258, a 20 percent rating is assigned when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent rating is assigned for removal of symptomatic semilunar cartilage.

Here, an MRI in March 2011 noted no ligament or meniscus tears.  The Veteran was also determined to have a normal medical meniscus by his arthroscopy in March 2012.  The VA examination in July 2013 also specifically found that the Veteran did not have any meniscal conditions.  As such, a rating is not warranted under Diagnostic Codes 5258 or 5259. 

As noted, the Veteran is currently rated at 10 percent under Diagnostic Code 5260.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Veteran has had the range of motion of his knees measured on a number of occasions during the course of his appeal.  However, at no time has the Veteran been shown to be so functionally limited as to warrant a rating in excess of 10 percent for limitation of flexion or a compensable rating for limitation of extension.

At a VA examination in May 2008, the Veteran demonstrated full range of motion from 0-140 degrees.  The Veteran did experience pain and stiffness at 120 degrees.  However, the examiner found no lack of endurance, fatigability, or weakness, even after range of motion testing.  The examiner found that the Veteran exhibited mild to moderate manifestation of pain and stiffness during physical examination, and estimated that he would experience mild to moderate functional loss to approximately 100 degrees of flexion and would experience mild to moderate physical impairment during flare-ups.

At the May 2009 VA examination, the Veteran demonstrated full range of motion from 0-140 degrees.  The examiner found that pain was present with range of motion testing, but noted that fatigue, weakness, lack of endurance, and incoordination were not present.  There was no suggestion that the pain functionally limited the Veteran's range of motion to a point that a rating in excess of 10 percent would be warranted.

At a VA treatment session in March 2010 the Veteran reported discomfort in his right knee following exercise, and a VA orthopedic consultation in June 2010, the Veteran demonstrated range of motion from zero to 135 degrees.

In July 2010, the Veteran wrote that his right knee disability had worsened and had limited his range of motion more than in the past.  He stated that his right knee was limiting his walking, standing, and sitting ability.  The Board acknowledges that his range of motion may indeed have diminished, but it was not shown to have diminished to a level that would support a higher rating.  As explained above for a rating in excess of 10 percent the flexion would have to be limited to 30 degrees, which would represent a marked departure from the more than 100 degrees of flexion he had previously demonstrated during the course of his appeal.

This conclusion is supported by the fact that a VA examination in July 2013 the Veteran demonstrated full range of motion with pain on motion beginning at 90 degrees of flexion.   There was no painful motion observed on extension.   The Veteran's range of motion was unchanged on repetitive testing.

As described, the Veteran consistently demonstrated flexion and extension that greatly exceeded what would be needed to support a higher rating.

The Board has considered the Veteran's complaints of right knee pain.  However, while pain was noted on range of motion testing, pain alone is not considered to be sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  The Veteran has reported that he experiences right knee pain with standing, sitting and walking, but the evidence also suggests that he is able to run and bike.  Moreover, at his most recent VA examination, the Veteran demonstrated pain free flexion to 90 degrees which greatly exceeds the 30 degrees limitation necessary for a higher rating.

Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion and a compensable rating is not warranted based on limitation of extension. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Here, the Veteran already receives the minimum compensable rating for the joint so 38 C.F.R. § 4.59 in not applicable.  Moreover, while he does experience flare-ups, they have not been shown to so functionally limit the Veteran as to warrant a higher rating.  For example, the Veteran is still able to exercise, albeit with some increase in pain, as the record shows, throughout the periods on appeal, the Veteran has continued to run.  For example, in August 2008 the Veteran stated that he continued to run despite knee pain.  In July 2009 the Veteran stated that he ran and biked regularly for exercise.  In October 2010, the Veteran's wife suggested that the Veteran could not exercise because of his knee surgeries, but in September 2011, it was noted that the Veteran was using a pedal device while sitting for exercise.  As such, the Veteran's pain is not found to have so limited his range of motion as to warrant a higher rating.

As described, the schedular rating criteria for an increased rating for the Veteran's right knee have not been met, and his claim is denied.


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected right knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's right knee disability, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of x-ray evidence of joint involvement and functional limitation to include as due to pain and discomfort; thus, the symptoms which the Veteran has endorsed as being associated with degenerative joint disease of the right knee - namely limitations when walking, standing or sitting, as well as pain and discomfort in the knee and associated limitation of motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right knee degenerative joint disease, and referral for consideration of an extra-schedular evaluation is not warranted.

Moreover, even if the schedular rating criteria were found not to reasonably describe the Veteran's symptoms, the fact remains that he has not presented a unique or unusual disability picture.  Additionally the Veteran has not been hospitalized for his right knee and his right knee disability has not caused marked interference with employment.  For example, at the July 2013 VA examination, the examiner noted that the Veteran's right knee did impact his work in that it caused pain with walking and standing, but the examiner observed that the Veteran had a stationary job that did not require any of those activities.  As such, even if the schedular rating criteria were found not to reasonably describe the Veteran's symptoms, referral for consideration of an extra-schedular evaluation would not be warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his right knee symptomatology, and the July 2013 VA examiner commented that the Veteran's right knee did not preclude him from his current, sedentary, occupation.  The Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in November 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in December 2010.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the notice provided to the Veteran has complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The Veteran, per his request, was also scheduled for a hearing before the Board in March 2014 and was provided with written notification of the hearing, but he failed to report and he has not provided any good cause for his absence.  His hearing quest is therefore deemed withdrawn.

The duty to assist was further satisfied by VA examinations in May 2008, October 2009, and July 2013 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the October 2009 VA examiner was not provided the Veteran's claims file for review, an accurate description of right knee symptomatology was elicited from the Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating in excess of 10 percent for degenerative joint disease of the right knee prior to March 14, 2012 and from May 1, 2012 is denied.	


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


